DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/21 has been entered.

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention


Claims 50 and 52 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims suffer from multiple issues.  First, there is the question of whether the claims qualify as dependent claims.  This is because the preambles states that this is a computer program (“computer program” for 50 and “cloud computing” for 52), not a method as would be required if they were proper dependent claims.  
Second, there is the question of the claims’ scope.   The question is whether the software (including the one in the cloud computing) is performing the full method of claim 48.   If it does so as a computer components, then perhaps the applicant should consider rewriting the claims as independent claims.
Lastly, if the claims are indeed dependent, then there is the potential signal per se issue.  

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 2, 26-27, 48, 50, 52 and 68-70 are rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   
Claim 48 recites facilitation of product sourcing and auctioning (products such as commodities), which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of mitigating economic risk, commercial interactions involving marketing or sales activities or behaviors).   This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but merely links the use of the judicial exception to a particular technological environment or field of use.  
The claim’s technical element, which is “the system”,  used in authenticating user, maintaining and updating transaction information, preparing product auction, executing the auction, and apprising auction performance, considered individually or in combination, are merely using/applying a computer as a tool to perform an abstract idea.   The examiner notes that "the system" refers to a system for interactive on-line electronic communications and processing of business transactions between parties to a commercial transaction. 
 Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea).  
Claim 50 introduces the element of a “computer program”, this is a program/algorithm part of a computer system that is being used as a tool to perform the abstract idea.
Claim 52 introduces the element of “cloud computing” has determined to be part of “generic computer”, in another location, part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claims 2, 26-27 and 68-70 contain, for the purpose of the 35 U.S.C. 101 analysis, no new additional elements and the analysis from the independent claim applies here.
Therefore, claims 2, 26-27, 48, 50, 52 and 68-70 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.

Response to Arguments
1/8/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that the claims are patent eligible under 35 USC 101, the examiner respectfully disagrees.  The claims are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), and are directed to a judicial exception (an abstract idea) without being integrated into a practical application or the claim elements constituting significantly more under the 35 USC 101 analysis.   
In response to applicant's argument that: 
“Claim Rejections Under 35 U.5.C. § 101… the claim 48 element of, "... optimizing, by the system and the first user, the product properties and a target product price to achieve a minimum price to quality ratio... “in combination with the other elements of the claims is significantly more than any alleged abstract idea or judicial exception. The "optimizing" elements in conjunction with the other elements of the claims is a practical application of the alleged abstract idea to a specific solution and/or use of the alleged abstract idea,”
the examiner respectfully disagrees.   This judicial exception is not integrated into a practical application because the claimed invention does not 
“First, the examiner would acknowledge that the claims contain many business steps (including the optimization step).   These specific multiple steps disclosure has resulted in the examiner withdrawing the prior art rejections.  See Non-Final Rejection dated 3/10/20 – where the examiner stated that “the applicant amended the claim language to clearly state that all of the elements listed are necessary for the process being claimed. This narrowed the scope of the claims substantially.”  However, the 35 USC 101 analysis is not based on whether the examiner is able to 
Also, the examiner stated in the prior office action that:
“For the purpose of the 35 U.S.C. 101 analysis, an abstract idea determination is not dependent on its effect.  That is because the effect of a business procedure is not the focus of the 35 U.S.C. 101 analysis.  In Alice, the Court did not focus on the potential effect of having a proper hedge collateral posting system in the financial market (which could potentially prevent of another too-big-too-fail institution phenomenon or even another national recession).  The Alice decision is very clear that using generic computer to carry out abstract ideas – regardless of the potential effects/outcome – is not patentable.”

In response to applicant's argument that: 
“the "optimizing" elements demonstrates feedback between the user and the system to achieve the claimed ratio by changing the product properties and target product price. The engagement between the system and the user demonstrates a unique and enhanced technological environment for the claimed process, which makes the claimed process amount to significantly more than the alleged abstract idea,”
the examiner respectfully disagrees.   The feedbacks between the user and the system are more akin to a user using “generic computer” to process information in a particular way.  Repetitive use of the computer by the user may improve the desired result, it does not integrating the abstract idea into a practical application.

In response to applicant's argument that: 
“Applicant introduces new claims 68, 69 and 70 to clarify the scope of the claimed subject matter. For example, new claim 68 adds " ... based at least in part on one or more of the revised product properties and the target product price" to the "suggesting" element. New claim 69 adds "... based at  seasonal trends, production volume, supply of product available for trade, market index prices, currency fluctuations, competitive pricing, market intelligence, market reports, consumer trends and seasonal demand fluctuations,”
the examiner respectfully disagrees with the applicant’s reasoning.   The new elements in the new claims merely specify the data to be used.  The focus of the 35 USC 101 analysis is not on the variety or complexity of the data feed or the complexity of the business rules used in managing and processing the data.  Rather, the focus is on what is the technological improvement.  To use a driving analogy, it is not about the applicant finding information about a new route and is able to get to the destination faster.  It is about what adjustment the applicant made to the car to make it go faster.       

In response to applicant's argument that: 
“The "optimizing" element in conjunction with the new claims 68, 69 and 70 "suggesting" elements, for example, demonstrates other examples of 
the examiner respectfully disagrees.   First, let’s make clear that this is not some machine learning or artificial intelligence type of feedback loop technology.  This is a user using a generic computer to process certain data.  This is not what would constitute “significantly more” as envisioned by the Court under the Alice analysis.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is 
	
/MARK GAW/
Examiner, Art Unit 3692
/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692